DETAILED ACTION
Claim(s) 37-56 are presented for examination. 
Claims 37, 42, 47, 52 and 56 are amended.
Claim(s) 1-36, 38, 43, 48 and 53 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/542,852 submitted on August 9th, 2017.
	
Claim Objections
Applicant’s amendment of claims 37, 42, 47 and 52 to overcome an objection under minor infallibilities is being considered. The objection(s) is/are withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 10-13 of 14), filed May 23rd, 2022, with respect to rejection of claim(s) 37-56 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bienas et al. (US 2014/0126460 A1).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 37, 39-42, 44-47, 49-52 and 54-56 are rejected under 35 U.S.C. § 103 as being unpatentable over Park (US 2016/0309507 A1) in view of Bienas et al. (US 2014/0126460 A1) hereinafter “Bienas”.

Regarding Claims 37 and 47,
	Park discloses a network node adapted to establish a connection for data transmission between the network node and a wireless device in a wireless communications network [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a base station “1110” transmitting and receiving wireless signal(s) to and from a terminal “1120” in a wireless communication system], the network node [see fig. 11, pgs. 6-7, ¶114 lines 1-15, the base station “1110”] comprising: 
	processing circuitry [see fig. 11, pgs. 6-7, ¶114 lines 1-15, a processor “1111”]; 
	memory containing instructions executable by the processing circuitry whereby the network node is operative to [see fig. 11, pgs. 6-7, ¶114 lines 1-15, a memory “1112” storing a variety of program information driving the processor “1111” of the base station “1110”, and perform steps to]: 
	establish that the wireless device is fixed [see fig. 3: Step(s) “S301”/ “S302”, pg. 3, ¶57 lines 1-5, a physical channel is configured for machine type communication (MTC) between a base station and an MTC terminal for the terminal to randomly select a preamble in group “D”]; 
	obtain a Timing Advance (TA) for transmissions between the network node and the wireless device [see fig. 3: Step “S303”, pg. 3, ¶58 lines 1-5; ¶60 lines 1-4; pg. 4, ¶65 lines 1-6; ¶72 lines 1-15, determine a “RA-RNTI” for transmitting a “RAR” message including at least one of a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned], the obtaining of the TA being performed without Uplink (UL) transmission [see fig. 3: Step “S303”, pg. 3, ¶58 lines 1-5; ¶60 lines 1-4; pg. 4, ¶72 lines 1-15, the “RA-RNTI” is determined based on the subframe in which the preamble is detected (i.e. without uplink transmission) after the processing time, for transmitting the “RAR” message (i.e. including the timing advance (TA)];
	send an indication to the wireless device indicating the obtained TA [see fig. 3: Step “S304”, pg. 3, ¶60 lines 1-7, the base station transmits the physical downlink control channel for MTC (M-PDCCH) and the “RAR” message (i.e. including the timing advance (TA)) that are addressed by the RA-RNTI to the terminal]; and 
	establish the connection for data transmission between the network node and the wireless device based on the sent TA [see fig. 3: Step “S306”, pg. 4, ¶68 lines 1-5, the base station transmits a RRC connection setup message “M4” addressed by the TC-RNTI to resolve a contention], in Radio Resource Control (RRC) signaling [see fig. 3: Step “S306”, pg. 4, ¶68 lines 1-5, the RRC connection setup message includes the C-RNTI and the MTC physical channel configuration information].
	Park does not explicitly teach wherein fixed means “always being served by the same one or more access points”; and the instructions being such that the wireless device is operative to “initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures”.
	However Bienas discloses wherein fixed means always being served by the same one or more access points [see fig. 4, pg. 9, ¶107 lines 1-5, the base station “406” is shared among a plurality of PLMNs. Accordingly, the relay device “402” transmits the forwarded request “414” to multiple PLMNs using the same base station “406” (e.g. the same eNB)]; and 
	establish the connection for data transmission between the network node and the wireless device based on the sent TA [see fig. 4: Step(s) “416” / “420”, pg. 9, ¶108 lines 8-13; ¶110 lines 4-9, allocate a time slot (e.g. a timing advance value) to the terminal “404”], in Radio Resource Control (RRC) signaling [see fig. 4: Step(s) “416” / “420”, pg. 9, ¶108 lines 8-13; ¶110 lines 4-9, for transmitting a response “416” (e.g. a RRC Connection Setup message) to the relay device “402” to establish a cellular network connection “420” with the terminal “404”], the instructions being such that the wireless device is operative to initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures [see fig. 4, pg. 10, ¶111 lines 1-4, the terminal “404” establishes the cellular network connection “420” (e.g. a LTE network connection) with the base station “406” without having to perform a random access procedure].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein fixed means “always being served by the same one or more access points”; and the instructions being such that the wireless device is operative to “initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures” as taught by Bienas in the system of Park to avoid radio resources getting wasted or additional delay being added to the random access procedure for delay tolerant devices [see Bienas pg. 4, ¶46 lines 13-21].

Regarding Claims 39 and 49,
	The combined system of Park and Bienas discloses the network node of claim 47 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, the base station “1110” transmitting and receiving wireless signal(s) to and from a terminal “1120” in a wireless communication system].
	Park further discloses wherein the network node is preconfigured with a set of parameters for the wireless device [see fig. 4, pg. 4, ¶65 lines 1-6, a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned]; 
	wherein the instructions are such that the network node is operative to [see fig. 11, pgs. 6-7, ¶114 lines 1-15, the memory “1112” storing a variety of program information driving the processor “1111” of the base station “1110”, and perform steps to]: 
	send data periodically [see pg. 3, ¶61 lines 6-9, the scheduling information of the PDSCH in which the RAR message is transmitted is transmitted N repetition times by the M-PDCCH]; and 
	send a paging message to the wireless device based on the preconfigured set of parameters in the network node [see fig. 4, pg. 4, ¶65 lines 1-6, transmit a RAR message generated in a media access control (MAC) layer of the base station includes MAC header and RAR payload includes at least one of a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned] and just before it is time for the wireless device being in idle mode to become active and send UL data [see pg. 5, ¶85 lines 1-9, when there is no allocated preamble to the MTC terminal], the paging message including which preamble resource to use for a contention free Random Access to establish the connection for data transmission between the network node and the wireless device [see pg. 5, ¶85 lines 1-9, the base station transmits the RAR message addressed by the RA-RNTI, the MTC terminal in the RRC idle mode randomly selects a preamble in the group C, and a RA-RNTI is determined according to the subframe in which the preamble is transmitted].

Regarding Claims 40 and 50,
	The combined system of Park and Bienas discloses the network node of claim 49 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a base station “1110” transmitting and receiving wireless signal(s) to and from a terminal “1120” in a wireless communication system].
	Park further discloses wherein the paging message comprises an UL grant and a Cell-Radio Network Temporary Identifier (C-RNTI) based on the preconfigured set of parameters in the network node [see fig. 4, pg. 4, ¶65 lines 1-6, the RAR message generated in a media access control (MAC) layer of the base station includes MAC header and RAR payload includes at least one of a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned].

Regarding Claims 41 and 51,
	The combined system of Park and Bienas discloses the network node of claim 47 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a base station “1110” transmitting and receiving wireless signal(s) to and from a terminal “1120” in a wireless communication system].
	Park further discloses wherein the instructions are such that the network node is operative to obtain the TA for transmissions between the network node and the wireless device based on the distance between the network node and the wireless device [see fig. 5, pg. 4, ¶67 lines 1-5, the MTC terminal synchronizes the uplink time synchronization according to the TA, and transmits message through the uplink resource allocated to the MTC terminal by the UL grant].

Regarding Claims 42 and 52,
	Park discloses a wireless device adapted to establish a connection for data transmission between a network node and the wireless device in a wireless communications network [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a terminal “1120” transmitting and receiving wireless signal(s) to and from a base station “1110” in a wireless communication system], the wireless device being adapted to be fixed [see fig. 8: Step “801”, pg. 5, ¶96 lines 1-3, the base station “1110” configures a physical channel for performing machine type communication (MTC) with the MTC terminal], the wireless device [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, the terminal “1120”] comprising: 
	processing circuitry [see fig. 11, pgs. 6-7, ¶115 lines 1-15, a processor “1121”]; 
	memory containing instructions executable by the processing circuitry whereby the wireless device is operative to [see fig. 11, pgs. 6-7, ¶115 lines 1-15, a memory “1122” storing a variety of program information driving the processor “1121” of the terminal “1120”, and perform steps to]: 
	receive an indication from the network node indicating a Timing Advance (TA) [see fig. 8: Step “804”, pg. 4, ¶98 lines 1-10, receive an RAR message, uplink timing offset and uplink resource information measured from a RA preamble including a time resource (i.e. a timing advance (TA)) from the base station] which is obtained without performing Uplink (UL) transmission [see fig. 8: Step “804”, pg. 4, ¶98 lines 1-10, the base station determines the RA-RNTI based on the subframe in which the preamble is detected (i.e. without uplink transmission) after the processing time for transmitting the RAR message (i.e. including the timing advance (TA)]; 
	perform Radio Resource Control (RRC) signaling with the network node using the indicated TA [see fig. 8: Step(s) “805”, pg. 6, ¶107 lines 1-8; ¶110 lines 1-8, synchronize the uplink time synchronization according to the timing advance (TA), and transmit a Radio Resource Control (RRC) connection request message “M3” through the uplink resource according to the UL grant]; and 
	establish a connection for data transmission between the network node and the wireless device based on RRC signaling [see fig. 8: Step(s) “806”, pg. 6, ¶107 lines 1-8, after the contention resolution timer is started, receive a Radio Resource Control (RRC) connection setup message “M4” from the base station to resolve contention; the RRC connection setup message includes the C-RNTI and the MTC physical channel configuration information].
	Park does not explicitly teach fixed meaning “always being served by the same one or more access points”; and the instructions being such that the wireless device is operative to “initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures”.
	However Bienas discloses fixed meaning always being served by the same one or more access points [see fig. 4, pg. 9, ¶107 lines 1-5, the base station “406” is shared among a plurality of PLMNs. Accordingly, the relay device “402” transmits the forwarded request “414” to multiple PLMNs using the same base station “406” (e.g. the same eNB)]; and
	establish the connection for data transmission between the network node and the wireless device based on the sent TA [see fig. 4: Step(s) “416” / “420”, pg. 9, ¶108 lines 8-13; ¶110 lines 4-9, allocate a time slot (e.g. a timing advance value) to the terminal “404”], in Radio Resource Control (RRC) signaling [see fig. 4: Step(s) “416” / “420”, pg. 9, ¶108 lines 8-13; ¶110 lines 4-9, for transmitting a response “416” (e.g. a RRC Connection Setup message) to the relay device “402” to establish a cellular network connection “420” with the terminal “404”], the instructions being such that the network node is operative to initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures [see fig. 4, pg. 10, ¶111 lines 1-4, the terminal “404” establishes the cellular network connection “420” (e.g. a LTE network connection) with the base station “406” without having to perform a random access procedure].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide fixed meaning “always being served by the same one or more access points”; and the instructions being such that the wireless device is operative to “initiate the establishing of the connection for data transmission between the network node and the wireless device without any preamble based Random Access Channel (RACH) procedures” as taught by Bienas in the system of Park to avoid radio resources getting wasted or additional delay being added to the random access procedure for delay tolerant devices [see Bienas pg. 4, ¶46 lines 13-21].

Regarding Claims 44 and 54,
	The combined system of Park and Bienas discloses the wireless device of claim 52 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a terminal “1120” transmitting and receiving wireless signal(s) to and from a base station “1110” in a wireless communication system].
	Park further discloses wherein the network node is adapted to be preconfigured with a set of parameters for the wireless device [see fig. 4, pg. 4, ¶65 lines 1-6, the RAR message generated in a media access control (MAC) layer of the base station includes MAC header and RAR payload includes at least one of a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned]; 
	wherein the instructions are such that the wireless device is operative to [see fig. 11, pgs. 6-7, ¶115 lines 1-15, the memory “1122” storing a variety of program information driving the processor “1121” of the terminal “1120”, and perform steps to]: 
	send data periodically [see pg. 3, ¶62 lines 1-7, if the RAR message is not received within a time duration of {minimum processing time+MTC RA-response Window Size}, the terminal increases the repetition level of the PRACH to retransmit the PRACH including the preamble]; and 
	receive a paging message from the network node based on the preconfigured set of parameters in the network node [see fig. 8: Step “804”, pg. 4, ¶98 lines 1-10, receive an RAR message, uplink timing offset and uplink resource information measured from a RA preamble including the time resource (i.e. the timing advance (TA)) from the base station] and just before it is time for the wireless device being in idle mode to become active and send UL data [see pg. 5, ¶85 lines 1-9, when there is no allocated preamble to the MTC terminal], the paging message including which preamble resource to use for a contention free Random Access to establish the connection for data transmission between the network node and the wireless device [see pg. 5, ¶85 lines 1-9, the base station transmits the RAR message addressed by the RA-RNTI, the MTC terminal in the RRC idle mode randomly selects a preamble in the group C, and a RA-RNTI is determined according to the subframe in which the preamble is transmitted].

Regarding Claims 45 and 55,
	The combined system of Park and Bienas discloses the wireless device of claim 54 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a terminal “1120” transmitting and receiving wireless signal(s) to and from a base station “1110” in a wireless communication system].
	Park further discloses wherein the paging message comprises an UL grant and a Cell-Radio Network Temporary Identifier (C-RNTI) based on the preconfigured set of parameters in the network node [see fig. 4, pg. 4, ¶65 lines 1-6, the RAR message generated in a media access control (MAC) layer of the base station includes MAC header and RAR payload includes at least one of a temporary Cell-RNTI (C-RNTI), a timing advance (TA), or uplink grant information, and is octet-aligned].

Regarding Claims 46 and 56,
	The combined system of Park and Bienas discloses the wireless device of claim 52 [see fig. 11, pgs. 6-7, ¶114 lines 1-15; ¶115 lines 1-15, a terminal “1120” transmitting and receiving wireless signal(s) to and from a base station “1110” in a wireless communication system].
	Park further discloses wherein the TA is based on a distance between the network node and the wireless device [see fig. 5, pg. 4, ¶67 lines 1-5, the MTC terminal synchronizes the uplink time synchronization according to the TA, and transmits message through the uplink resource allocated to the MTC terminal by the UL grant]. 
	 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: KWON et al. (US 2015/0271770 A1); See fig. 4: Steps(s) “S440”, “S450”, “S460” & “S470”; pg. 7, ¶135 lines 1-6; ¶150 lines 1-8; and ¶151 lines 1-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469